DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed on 2/25/2022 has been entered.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the claimed invention is to Robert (US 3,539,081). Regarding claims 1 and 12, Robert discloses a valve (valve body below container 10 fig.1-7) for engaging a beverage container (10), the valve comprising: a beverage container base (12) arranged below a beverage container body (fig.1), wherein the beverage container body has a top container opening (col 3, lines 36-41); a beverage dispensing spout (18) defining a fluid outlet; a valve body with outer walls and inner walls (walls of 24) defining a channel (channel in 18, 42, 60, 64) through the valve body, the outer walls and the inner walls having a slot between an upper portion and a lower portion of the channel (slot between 18 and 62 fig.1); a flexible elastomer insert (44 fig.2-3; claim 1, see extension of 44 in fig.1 and fig.4-5) dimensioned to tightly fit against the inner walls defining the channel (the term tightly is interpreted as tube 44 provides a fluid passage for the beverage within the container 10 and also being able to be pulled out from inside of the container, col 3, lines 36-41; furthermore fins 50 provides a tight fit into the walls of the channel, col 2, lines 41-62), the flexible elastomer insert having an open top extending beyond a top (56 fig.1) of the valve body and an open bottom (58) extending beyond a bottom of the valve body (see fig.1); an insert handle (56 fig.1 and 3) integrated with the flexible elastomer insert, wherein the flexible elastomer insert is configured to completely separate from the valve body (col 3, lines 36-41), and wherein the flexible elastomer insert is configured to be removed from the top container opening (col 3, lines 36-41); and a pinch member (74 fig.1) configured to engage with the flexible elastomer insert, the pinch member and the flexible elastomer insert arranged to seal the beverage dispensing valve by shutting off and closing a flow of fluid through the channel when the pinch member moves into the slot (fig.5); and a pinch handle (66) arranged to move the pinch member (74) in and out of the slot, and wherein as the pinch member moves out of the slot, the flow of fluid flows under an impetus of gravity between the open top and the open bottom of the flexible elastomer insert (fig.6); and a touchless pinch valve that controls the pinch member to allow fluid flow (col 3, Il.25-35; “by pressing the glass against the plate 84 of the lever until the lever moves to the position shown in broken line in FIG. 1. When this is done, the cup is aligned with the lower end 58 of the pinch tube 44 so that the beverage in the howl will flow directly into the cup’). In combination with other claimed limitations, Robert and or any other prior arts fails to teach, suggest or make it obvious to a person skilled in the art the following novelty of the invention with regard to one or more ring extensions that project outward from outer walls of the flexible elastomer insert to resiliently grip the inner walls of the valve body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201. The examiner can normally be reached Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.Z/Examiner, Art Unit 3754                                                                                                                                                                                                        


/Vishal Pancholi/Primary Examiner, Art Unit 3754